                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DENNIS BROWN,                    :                            CIVIL ACTION
                                 :
    Plaintiff,                   :
                                 :
      v.                         :
                                 :                            NO. 19-2110
COMMISSIONER OF SOCIAL SECURITY, :
                                 :
    Defendant.                   :


                                  MEMORANDUM OPINION

        Dennis Brown (“Brown” or “Plaintiff”) seeks review, pursuant to 42 U.S.C.

§ 405(g), of the Commissioner of Social Security’s (“Commissioner”) decision denying his

claim for Disability Insurance Benefits (“DIB”). 1 For the reasons that follow, Brown’s Request

for Review will be DENIED.

I.      PROCEDURAL HISTORY AND BACKGROUND

        Brown was born on December 8, 1981. R. at 20. 2 He has a limited education and is able

to communicate in English. Id. He has previous work experience as a cabinet maker and a

carpenter. Id. at 19. On June 30, 2016, Brown protectively filed an application for DIB pursuant

to Title II of the Social Security Act. Id. at 13. He alleged that he had become disabled on

January 1, 2013 due to social anxiety, depression, acid reflux (GERD), and insomnia. Id. at 89.

His application was initially denied on September 8, 2016. Id. at 13. Brown then filed a written




1
     In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 3, 6.
2
     Citations to the administrative record will be indicated by “R.” followed by the page number.
request for a hearing on November 2, 2016. Id. On October 18, 2017, Brown amended his

alleged onset date to April 1, 2015. Id. at 180. A hearing before an Administrative Law Judge

(“ALJ”) was held on February 7, 2018. Id. On July 25, 2018, the ALJ issued an opinion finding

that Brown was not disabled. Id. at 10-25. Brown filed a timely appeal with the Appeals

Council on August 22, 2018. Id. at 161-64. On April 16, 2019, the Appeals Council denied

Brown’s request for review, thereby affirming the decision of the ALJ as the final decision of the

Commissioner. Id. at 1-6. Brown then commenced this action in federal court.

II.    THE ALJ’S DECISION

       In his decision, the ALJ found that Brown suffered from the following severe

impairments: depression and anxiety. Id. at 15. The ALJ did not find that any impairment, or

combination of impairments, met or medically equaled a listed impairment and determined that

Brown retained the residual functional capacity (“RFC”) to:

       perform a full range of work at all exertional levels but with the following
       nonexertional limitations: the claimant is limited to the performance of routine
       repetitive tasks, cannot tolerate interaction with the public, and can perform self-
       paced work with no production[-]line duties.

Id. at 16-17. Based on this RFC determination, and relying on the vocational expert (“VE”) who

appeared at the hearing, the ALJ found that there were jobs that existed in significant numbers in

the national economy that Brown could perform, such as a “Cleaner Housekeeper.” Id. at 20-21.

Accordingly, the ALJ concluded that Brown was not disabled. Id. at 21.

III.   BROWN’S REQUEST FOR REVIEW

       In his Request for Review, Brown contends that: (1) substantial evidence does not

support the ALJ’s mental RFC assessment; and (2) the ALJ erred in evaluating Brown’s

symptoms.




                                                2
IV.     DISCUSSION

        A.      Social Security Law

        To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 423(d)(1). As explained in the applicable agency

regulation, each case is evaluated by the Commissioner according to a five-step process:

      (i) At the first step, we consider your work activity, if any. If you are doing substantial
          gainful activity, we will find that you are not disabled. (ii) At the second step, we
          consider the medical severity of your impairment(s). If you do not have a severe
          medically determinable physical or mental impairment that meets the duration
          requirement in § 416.909, or a combination of impairments that is severe and meets
          the duration requirement, we will find that you are not disabled. (iii) At the third
          step, we also consider the medical severity of your impairment(s). If you have an
          impairment(s) that meets or equals one of our listings in appendix 1 to subpart P
          of part 404 of this chapter and meets the duration requirement, we will find that
          you are disabled. (iv) At the fourth step, we consider our assessment of your
          residual functional capacity and your past relevant work. If you can still do your
          past relevant work, we will find that you are not disabled. (v) At the fifth and last
          step, we consider our assessment of your residual functional capacity and your
          age, education, and work experience to see if you can make an adjustment to other
          work. If you can make an adjustment to other work, we will find that you are
          not disabled. If you cannot make an adjustment to other work, we will find that
          you are disabled.

20 C.F.R. § 404.1520 (references to other regulations omitted).

        The role of the court in reviewing an administrative decision denying benefits in a

Social Security matter under 42 U.S.C. § 405(g) is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s findings of fact.” Schwartz v. Halter, 134

F. Supp. 2d 640, 647 (E.D. Pa. 2001); see also Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364



                                                   3
F.3d 501, 503 (3d Cir. 2004). It is “more than a mere scintilla but may be somewhat less than a

preponderance of the evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005)

(internal quotation marks omitted); see also Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)

(Substantial evidence “‘does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

(quoting Pierce v. Underwood, 487 U.S. 552, 564-65 (1988))). A reviewing court may not

undertake a de novo review of the Commissioner’s decision in order to reweigh the evidence.

Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

       B.         The ALJ’s Mental RFC Was Supported by Substantial Evidence

       Brown contends that the ALJ’s mental capacity RFC assessment was not supported by

substantial evidence because there were no RFC assessments in the record from any physician.

Pl.’s Br. (Doc. No. 11) at 3-5. This contention lacks merit.

       As an initial matter, contrary to Brown’s claim, the record contained RFC assessments

from the State agency psychologist, Soraya Amanullah, Ph.D., as well as Brown’s primary-care

physician, Chris Lupold, M.D. Specifically, Dr. Amanullah opined that Brown’s restriction of

activities of daily living and difficulties in maintaining concentration, persistence or pace were

“mild,” and that his difficulties in maintaining social functioning were “moderate.” R. at 91. Dr.

Amanullah determined that Brown did not have any limitations in understanding, memory,

sustained concentration or persistence. Id. at 93. She found that he was moderately limited in

his ability to interact appropriately with the general public and to get along with coworkers or

peers without distracting them or exhibiting behavioral extremes; but not significantly limited in

his ability to ask simple questions or request assistance, to accept instructions and respond
                                                 4
appropriately to criticism from supervisors; or to maintain socially appropriate behavior and to

adhere to basic standards of neatness and cleanliness. Id. at 93-94. Dr. Amanullah opined that

Brown did not have any adaptation limitations. Id. at 94. Ultimately, Dr. Amanullah concluded

that Brown was able to perform routine, repetitive work activities and would perform best in an

environment with minimal requirements for social interaction. Id. The ALJ afforded this RFC

assessment “significant weight,” explaining:

       Dr. Amanullah’s assessments of the claimant’s mental functioning were supported
       by a detailed discussion of the evidence of record available as of the date of that
       determination, and new treatment and examination records received as of the
       hearing level do not clearly reflect any consistent deterioration of the claimant’s
       symptoms or functioning. The undersigned has found a somewhat greater degree
       of limitation with regard to the claimant’s concentration and persistence abilities in
       deference to his subjective allegations (to the extent these allegations are not
       inconsistent with his demonstrated performance on clinical examination).

Id. at 18-19.

       The record also contained the opinion of Brown’s primary-care physician, Dr. Lupold.

Id. at 377-82. In a Physical Residual Functional Capacity Questionnaire completed on July 27,

2016, Dr. Lupold opined that Brown was diagnosed with anxiety, depression, and irritable bowel

syndrome, but that his prognosis was “fair.” Id. at 378. His symptoms included “panic attacks.”

Id. Dr. Lupold found that, during a typical workday, Brown would “constantly” experience pain

or other symptoms severe enough to interfere with attention and concentration needed to perform

even simple work tasks, and that he was “[i]ncapable of even ‘low stress’ jobs.” Id. at 379. Dr.

Lupold also included a number of physical limitations in his RFC assessment. He indicated that

Brown would likely be absent from work more than four days per month. Id. at 381. He

provided no explanation supporting these limitations, nor did he identify whether these

limitations were a result of Brown’s physical or mental impairments. Thus, the ALJ gave Dr.

Lupold’s opinion only “little weight,” reasoning that the “assessments [were] not supported by


                                                 5
the treatment notes of this medical source or by the claimant’s longitudinal treatment history and

demonstrated functioning during the period at issue.” Id. at 19. Notably, Brown does not

challenge the weight the ALJ afforded these opinions.

       Instead, Brown argues that the ALJ had the duty to develop the record by ordering a

psychological-consultative examination. Pl.’s Br. at 3-4. The decision to order a consultative

examination is within the sound discretion of the ALJ. Thompson v. Halter, 45 F. App’x 146,

149 (3d Cir. 2002); see also 20 C.F.R. § 404.1517. The regulations authorize an ALJ to obtain a

consultative examination if the medical sources in the record “cannot or will not give [the ALJ]

sufficient medical evidence about [the claimant’s] impairment for [the ALJ] to determine

whether [the claimant] is disabled.” 20 C.F.R. § 404.1517. Accordingly, an “ALJ’s duty to

develop the record does not require a consultative examination unless the claimant establishes

that such an examination is necessary to enable the ALJ to make the disability decision.”

Thompson, 45 F. App’x at 149. However, the claimant bears the burden to develop the record

regarding his or her disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Rutherford, 399

at 551. Moreover, when a claimant is represented by counsel, an ALJ is entitled to assume that

an applicant is making his or her strongest case for benefits. See, e.g., Yoder v. Colvin, No. 13-

107, 2014 WL 2770045, at *3 (W.D. Pa. June 18, 2014).

       Here, the ALJ carefully considered the medical record, in addition to the medical

opinions discussed above, in formulating Brown’s RFC. The ALJ reviewed a psychiatric-

evaluation report dated January 14, 2015 that discussed Brown’s anxiety and depression. R. at

389-90. The report described Brown’s history with social anxiety, panic attacks, and depression,

but also stated that Brown was “motivated to pursue employment.” Id. at 390. Upon

examination, it was noted that he was dressed casually and appropriately and was fully



                                                 6
cooperative and agreeable. Id. Brown’s speech was normal in rate, tone, and volume, and he

was in no apparent distress. Id. Brown described himself as feeling “anxious,” but his affect

was “perhaps slightly restricted but does expand appropriately.” Id. There were no gross-

cognitive deficits or signs of dissociation, and his insight appeared “fairly good, as d[id] his

judgment.” Id. The psychiatrist adjusted Brown’s medication regimen and recommended that

he continue individual therapy. Id.

       As the ALJ recognized, see id. at 17-18, while Brown experienced social anxiety and

depression, his clinical findings remained relatively normal. For example, during a medication-

management visit with his mental-health provider on January 27, 2015, Brown appeared alert

and cooperative, his mood was good or fair, his affect was congruent and broad, his attention and

concentration were intact, his thought form was logical, and his insight and judgment were good.

Id. at 454-55; see also id. at 450-51 (February 26, 2015 visit); 446-47 (March 30, 2015 visit);

443-44 (April 14, 2015 visit); 440-41 (May 19, 2015 visit); 437-38 (June 16, 2015 visit); 434

(July 14, 2015 visit). At this visit, although he reported that “anxiety occurs in public and in

general as usual,” he indicated he was “[n]ot especially depressed.” Id. at 454. As noted by the

ALJ, there was some worsening of his anxiety reported in a visit in August 2015, but his mental-

status examination remained relatively normal, with appropriate language; logical and goal-

directed thought process; no loose or unusual associations; no abnormal or psychotic thoughts;

good judgment and insight; oriented, intact recent and remote memory; fair attention; good

concentration; and a fair fund of knowledge. Id. at 431; see also id. at 427. Brown also began

weaning off of certain medications and, in January 2016, he advised of no new issues and

reported “feel[ing] meds have helped.” Id. at 411; see also id. at 407. In March and April 2016,

Brown stated that “he has been doing well currently” and that, although he had some anxiety, his



                                                  7
medications were working. Id. at 403. In April 2016, he advised of “no depression.” Id. at 399.

By June 2016, Brown reported that “he [was] feeling better,” “eating ok and sleep[ing] ok,” “no

side effects,” and “no new issues.” Id. at 395. Similarly, during a primary-care visit in July

2016, it was noted that he had “[n]o sign of depression.” Id. at 538. In January 2017, Brown

reported that “things [were] going well on current combo.” Id. at 555. Brown continued to have

normal mental-status examinations in subsequent office visits. Id. at 551-52 (April 6, 2017

visit); 547-48 (June 7, 2017 visit); 543-44 (September 6, 2017 visit). During Brown’s September

6, 2017 visit, it was noted that his medications “[were] still working well for him,” “[s]till takes

[medication] at times of high level of anxiety with good results,” “[d]epression is well

controlled,” and “[h]e denie[d] any side effects.” Id. at 543.

       Based on his evaluation of this evidence, as well as the medical opinions in the record,

the ALJ’s RFC assessment was supported by substantial evidence. Moreover, neither Brown nor

his representative ever asked for a consultative examination or opinion during the administrative

process, including in the pre-hearing brief submitted by Brown’s counsel, see id. at 256, at the

hearing, id. at 28-63, or in his request for review to the Appeals Council, id. at 266. The ALJ

was presented with sufficient information to make a decision and acted properly within the scope

of his discretion by not ordering a consultative examination. See Thompson, 45 F. App’x at 149;

see also Reid v. Astrue, No. 06-2694, 2008 WL 2165100, at *4 (E.D. Pa. May 23, 2008).

       Brown also argues that the ALJ failed to explain how an individual with moderate

limitations in concentration, persistence or pace “could sustain work involving end of day

production goals,” relying on Novak v. Berryhill, No. 15 CV 50236, 2017 WL 1163733, at *7

(N.D. Ill. Mar. 29, 2017), an out-of-Circuit district court case. Pl.’s Br. at 4. Not only is Novak

not binding on this Court, but the circumstances are distinguishable. In Novak, the ALJ



                                                  8
concluded that a claimant could not perform fast-paced work or work with strict production

goals, but he could meet end-of-day requirements. 2017 WL 1163733, at *4. The court

determined that the reference to the claimant’s capacity to meet end-of-day requirements was

“not supported by any medical opinion,” and that the ALJ erred in mischaracterizing a medical

opinion as supporting the RFC as articulated by the ALJ. Id. at *7-8. Here, the ALJ did not

include a limitation in Brown’s RFC that he could sustain work involving end-of-day production

goals, nor did he mischaracterize any medical opinions or the medical evidence of record in

formulating Brown’s RFC. The RFC assessment limited Brown to the performance of routine,

repetitive tasks, with no interaction with the public, and self-paced work with no production-line

duties. R. at 16-17. 3 When presented with a hypothetical involving this RFC, the VE testified at

the administrative hearing that “cleaner/housekeeper” and “bakery worker conveyor line” would

be available jobs. Id. at 57. When questioned by the ALJ about whether those jobs would

conflict with the “self-paced” and “no production line” aspects of the RFC, the VE testified that

the “cleaner/housekeeper” position would satisfy that criteria, indicating that “[t]hey’re very

tolerant at most cleaning jobs.” Id. at 58. The VE also testified that her testimony was

consistent with the Dictionary of Occupational Titles. Id. Brown’s counsel did not object to

either the VE’s qualifications or to her testimony in this respect. Id. at 55, 58. Therefore, the

ALJ did not err in relying on the VE’s testimony. See Rutherford, 399 F.3d at 555; see also

Knight v. Colvin, No. 16-1816, 2018 WL 1400077, at *1 n.1 (W.D. Pa. Mar. 20, 2018) (“The VE

offered expert testimony as to how the position . . . is actually and ordinarily performed, and the

ALJ was entitled to rely on this evidence in conducting his . . . analysis.”).



3
    Indeed, this RFC was even more restrictive than the opinion of the State agency expert, who
opined that Brown was capable of performing routine, repetitive work with minimal
requirements for social interaction. R. at 94.
                                                  9
       C.      The ALJ Did Not Err in Evaluating Brown’s Alleged Symptoms

       Brown maintains that the ALJ’s conclusion that his “statements concerning the intensity,

persistence and limiting effects of [his] symptoms [were] not entirely consistent with the medical

evidence and other evidence in the record,” R. at 17, “impli[e]d that the ALJ used a clear and

convincing evidence standard” as opposed to a “preponderance of the evidence standard,” Pl.’s

Br. at 5. This contention is meritless. As part of an RFC analysis, an ALJ must determine the

intensity, persistence, and limiting effects of an individual’s symptoms. 20 C.F.R.

§ 404.1529(c). In making this assessment, the ALJ must examine the entire case record,

including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record. SSR 16-3p, 2017 WL 5180304, at *4 (Oct. 25, 2017). Additionally, the ALJ will

consider daily activities; the location, duration, frequency, and intensity of pain or other

symptoms; factors that precipitate and aggravate the symptoms; the type, dosage, effectiveness,

and side effects of any medication an individual takes or has taken to alleviate pain or other

symptoms; treatment, other than medication, an individual receives or has received for relief of

pain or other symptoms; any measures other than treatment an individual uses or has used to

relieve pain or other symptoms; and any other factors concerning an individual’s functional

limitations and restrictions due to pain or other symptoms. 20 C.F.R. § 404.1529(c). The ALJ

will also examine inconsistencies between the claimant’s statements and the evidence presented.

Id.

       The burden is on the claimant to satisfy the factfinder that the subjective pain is real and

of disabling severity. Bittel v. Richardson, 441 F.2d 1193, 1195 (3d Cir. 1971); Lyons v.



                                                 10
Heckler, 638 F. Supp. 706, 710 (E.D. Pa. 1986). “Although any statements of the individual

concerning his or her symptoms must be carefully considered, the ALJ is not required to credit

them.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 363 (3d Cir. 2011) (internal citation and

quotation marks omitted). A finding that a claimant’s testimony regarding his or her symptoms

is inconsistent with the medical evidence is a legitimate basis for an ALJ to discount the

claimant’s testimony. Joyce v. Shalala, No. 94-1901(JCL), 1997 WL 998582, at *7 (D.N.J. Oct.

17, 1997) (“[T]he Secretary may evaluate the credibility of the plaintiff’s complaints and render

an independent judgment in light of the medical findings and other evidence regarding the true

extent of such symptomology.”); see also Showell v. Colvin, No. CV 14-7081, 2016 WL

3599569, at *5 (E.D. Pa. July 1, 2016); Perry v. Barnhart, No. 02-1289, 2003 WL 22423199, at

*8 (E.D. Pa. Sept. 26, 2003); Riggsbee v. Shalala, No. 93-5768, 1995 WL 847944, at *8 (D.N.J.

June 29, 1995), aff’d sub nom. Riggsbee v. Chater, 82 F.3d 406 (3d Cir. 1996); Druckenmiller v.

Sullivan, No. 88-6300, 1990 WL 87383, at *4 (E.D. Pa. June 18, 1990). “Given [his or] her

opportunity to observe an individual’s demeanor, the ALJ’s . . . determinations are entitled to

great deference and may not be discarded lightly.” Cowley v. Comm’r of Soc. Sec., No. CV 16-

4800 (JBS), 2017 WL 4548265, at *9 (D.N.J. Oct. 12, 2017) (citing Reefer v. Barnhart, 326 F.3d

376, 380 (3d Cir. 2003)).

       Here, the ALJ satisfied his duty in evaluating Brown’s symptoms, and his conclusion that

his allegations and testimony were not fully consistent with the medical record is supported by

substantial evidence. Brown testified that he was depressed, had anxiety and would experience

panic attacks when around other people. R. at 32-36. As discussed supra in Section IV(B),

however, Brown’s medical records indicated that, although he experienced anxiety, his mental-

status examinations were consistently normal, his depression had subsided, and his symptoms



                                                11
were well managed with his medication. Moreover, the ALJ noted that Brown continued with a

range of daily activities, including self-care, housework, errands, reading, computer use, and

leisure activities. R. at 18. Thus, the ALJ’s determination that Brown’s allegations of disabling

limitations were not fully consistent with the medical and other evidence of record was amply

supported.

       Next, Brown argues that the ALJ improperly “faulted Brown on the ground that his

treatment was routine and conservative in nature,” without explaining what “routine and

conservative” meant. Pl.’s Br. at 6. The ALJ, however, did not “fault[]” Brown for his

treatment, but rather, in evaluating the medical evidence, determined that “the record shows that

the claimant’s symptoms were effectively mitigated with conservative medication.” R. at 18. As

discussed supra in Section IV(B), Brown’s medical records demonstrated that his medications

were working well to control his depression and anxiety. See, e.g., R. at 543, 555. In fact,

Brown informed his medical providers that “[h]e still ha[d] the ultimate goal of coming

completely off of klonopin and [was] sl[ow]ly going down over the past few months.” Id. at

543. The ALJ did not err in categorizing his medication regimen, from which he was trying to

slowly reduce, as conservative in nature and taking that into consideration when evaluating

Brown’s symptoms. See, e.g., Aurand v. Berryhill, No. 3:17-CV00959, 2018 WL 2276250, at

*11 (M.D. Pa. Apr. 23, 2018) (agreeing with the ALJ’s description that claimant received

“routine and conservative outpatient mental[-]health treatment” when she had not required or

been referred for any inpatient hospitalization, partial hospitalization, or other form of more

intensive mental-health intervention), report and recommendation adopted, No. 3:17-CV-959,

2018 WL 2254726 (M.D. Pa. May 17, 2018); McClease v. Astrue, No. 11CV0373, 2013 WL

5377778, at *12 (E.D. Pa. Sept. 26, 2013) (finding the ALJ’s characterization of the claimant’s



                                                 12
“routine and conservative nature of her mental[-]health treatment,” among other evidence,

provided substantial evidence for the ALJ’s determination that claimant was not disabled where

claimant did not need or receive emergency treatment, inpatient psychiatric treatment, or

intensive outpatient treatment). 4

       Finally, Brown argues that the ALJ erred in failing to acknowledge the side effects

resulting from Brown’s medications. Pl.’s Br. at 7. Brown alleges that his medications “made

him tired and sleepy,” id., relying on the “Function Report–Adult” that Brown completed,

wherein he wrote “sleep” next to his medication for Mirtazapine. R. at 222. However, toward

the end of the relevant period, Brown denied any side effects resulting from his current

medications. See, e.g., id. at 543, 547. At the administrative hearing, Brown maintained that his

medications “[s]ometimes” caused drowsiness or sleepiness, id. at 30, but that he was

experiencing such side effects only once per week, id. at 50. Consequently, based on the

evidence in the medical record, the ALJ did not err by failing to consider the potential side

effects of Brown’s medications. See, e.g., Schmidt v. Comm’r of Soc. Sec., 465 F. App’x 193,

199 (3d Cir. 2012) (a “failure to consider side effects is not error where the only probative

evidence is the claimant’s own conclusory statements”). Moreover, the ALJ thoroughly

considered the totality of Brown’s medical records, reported symptoms, and daily activities in

determining his RFC, and that RFC was supported by substantial evidence in the record.




4
    Brown also contends that the ALJ improperly relied on the fact that his symptoms “were
effectively mitigated with medication,” and that “having an improved condition does not mean
that the claimant is not disabled.” Pl.’s Br. at 6. The fact that Brown’s anxiety and depression
were well controlled by his medication in no way undermines the ALJ’s conclusion that he was
not disabled. The ALJ’s finding that Brown’s mental-health disorders did not prevent him from
performing the work outlined in his RFC was based on a thorough evaluation of the entirety of
the medical record, which did not support Brown’s allegations of serious impairment.

                                                13
V.     CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review will be denied and dismissed. An

appropriate Order follows.

Dated: March 16, 2020

                                        BY THE COURT:




                                       /s/ Marilyn Heffley
                                       MARILYN HEFFLEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                14
